Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 1 of 27 PageID #: 96
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 2 of 27 PageID #: 97
                                                                           1


             IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA



        AMBER D. HALL,

                 Plaintiff,


        v.                                   Civil Action No. 18-C-526
                                             Honorable Tod J. Kaufman


        GESTAMP WEST VIRGINIA, LLC,
        BARRY HOLSTEIN, KENNETH
        SUPRENANT, and SCOTT HUGHES,

                  Defendants.




                                      VOLUME II




                          The continuing deposition of AMBER D. HALL was

        taken under the West Virginia Rules of Civil Procedure in the

        above-entitled action before Lisa V. Miller, a Certified Court

        Reporter and Notary Public within and for the State of West

        Virginia, on the 6th day of February 2020, commencing at 9:47

        a.m., at the law offices of Hendrickson & Long, PLLC, 214

        Capitol Street, Charleston, West Virginia, pursuant to notice.




                          MOUNTAIN STATE REPORTING, LLC
                                  (304) 727-8590
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 3 of 27 PageID #: 98
                                                                           85



    1   myself and Summer Bennett.

    2               Q       And who is Summer Bennett?

    3               A       Summer Bennett is a friend of mine from

    4   Oregon.

    5               Q       Okay.   Let's turn back to Exhibit 30, which

    6   is the Complaint.      Turn to Paragraph 72 on Page 9, where the

    7   9 is at the top?

    8               A       (Witness complies.)

    9               Q       Paragraph 72 says that your "termination was

   10   due to Plaintiff's disability and/or gender, as a violation

   11   of the West Virginia Human Rights Act."

   12               A       Yes.

   13               Q       So you're alleging that your termination was

   14   due to your disability and due to gender?

   15               A       I am not alleging that that is the only

   16   reason, no.     That is one of the reasons.

   17               Q       Okay.   And so you are making claims of

   18   disability discrimination and gender discrimination under

   19   the West Virginia Human Rights Act?

   20               A       Yes.

   21               Q       Are you making any other claims in this

   22   action?

   23               A       All my claims are in this document.

   24               Q       Yeah, and I'm trying to see what other claims
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 4 of 27 PageID #: 99
                                                                           86



    1   you're making.

    2                A       I'll read it for you.     (Witness reads

    3   document.)       71 states "Plaintiff was illegally targeted for

    4   termination due to her medical leave and issues with PTSD

    5   anxiety and her gender, female," and also the one on 72.

    6                Q       So are you alleging that you were retaliated

    7   against for taking leave under the Family Medical Leave Act?

    8                A       Can you say that one more time?       I was

    9   reading.

   10                Q       Are you alleging in Paragraph 71 that you

   11   were retaliated against for taking leave under the Family

   12   Medical Leave Act?

   13                A       Yes.

   14                Q       Other than disability discrimination,

   15   gender discrimination, and FMLA retaliation, are there any

   16   other claims you're making in this lawsuit?

   17                A       Sexual harassment.

   18                Q       Any other claims you're making other than –

   19                A       May I read this?

   20                Q       Sure.

   21                A       (Witness reads document.)      So the question

   22   was?

   23                Q       We've talked about gender discrimination,

   24   disability discrimination, FMLA retaliation, and sexual
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 5 of 27 PageID #: 100
                                                                             87



     1   harassment.      Are there any other claims that you are making

     2   in this lawsuit?

     3                        MR. HOOSIER:   Object to the form, but you can

     4   answer it to the extent you can.

     5                        THE WITNESS:    I'm having a hard time here.

     6                        BY MR. FLOWERS:

     7                Q       Are there any other reasons you're claiming

     8   you were terminated, discriminatory reasons, retaliatory

     9   reasons?

    10                A       For retaliatory reasons.

    11                Q       This is your deposition, so this is your

    12   Complaint.       I'm just trying to figure out what your claims

    13   are.

    14                A       My claims are for what you said already, the

    15   sexual harassment, the harassment.

    16                Q       So the sexual harassment, are you saying

    17   there's a different claim for harassment other than sexual

    18   harassment in your Complaint?

    19                A       It's all together.

    20                Q       Okay.    So it's all sexual harassment?       Are

    21   you claiming harassment based on any category other than sex?

    22                A       Yes.    Yes, I am.

    23                Q       Okay.    So you're saying there was harassment

    24   based on factors other than sex?
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 6 of 27 PageID #: 101
                                                                            88



     1               A      Yes.

     2               Q      Okay.    So sexual harassment, harassment,

     3   disability discrimination –

     4               A      Hostile working environment.

     5               Q      Hostile work environment based on what?

     6               A      I'm really having a hard time understanding

     7   what question you're asking me because –

     8               Q      You know you're bringing claims in this

     9   lawsuit, right?

    10               A      Yes.

    11               Q      And I'm trying to figure out what claims

    12   those are.

    13               A      Okay.    So do you need examples?

    14               Q      No, I just need – like you're saying that

    15   you're bringing a sexual harassment complaint.            That means

    16   you were harassed on the basis of sex.

    17               A      Yes.

    18               Q      You're bringing discrimination based on

    19   disability and gender claims, that you were discriminated

    20   against based on disability and gender?

    21               A      Yes.

    22               Q      You said you were bringing an FMLA

    23   retaliation claim, which that means you were retaliated

    24   against because you took FMLA leave?
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 7 of 27 PageID #: 102
                                                                            89



     1               A      Yes.

     2               Q      So I'm trying to figure out, are there any

     3   other claims upon which you're bringing this action?

     4               A      So harassment, hostile working environment.

     5   And when you say based on what, are you looking for an example?

     6   That's what I'm asking you.

     7               Q      You're saying a hostile work environment,

     8   just in general, not based – in addition to your sexual

     9   harassment claim, you're bringing a claim for general hostile

    10   work environment?

    11               A      Yes.

    12               Q      Okay.

    13               A      And what I mean is that the environment that

    14   I was working in was so hostile that it affected me physically,

    15   it affected me mentally, it affected me so much to the point

    16   that it got so bad that I ended up leaving in an ambulance.

    17               Q      Okay.    And I'll get into detail about each

    18   of these claims.     I'm just trying at this point to see what

    19   the claims are, and then I'll go back over them.

    20               A      Okay.

    21               Q      So have we covered all of the claims you're

    22   bringing in this action?

    23               A      I believe so right now.

    24               Q      Okay.
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 8 of 27 PageID #: 103
                                                                              90



     1                A     And pay disparagement.

     2                Q     So turn in the Complaint to Paragraph 75.

     3                A     (Witness complies.)

     4                Q     Do you see Paragraph 75?

     5                A     Yes.

     6                Q     It says, "Plaintiff reserves right to amend

     7   to allege claims for violations of public policy, namely

     8   relation to plaintiff's complaints, her taking leave to

     9   address medical concerns, complaints of sexual harassment,

    10   and violations of the Equal Pay Act."

    11                      So where it says you reserve the right to

    12   amend, you're saying you are claiming a violation of pay

    13   disparity?

    14                A     Yes.

    15                Q     Okay.    Anything else?

    16                A     I think that's it at this time.         I think

    17   that's the best I can answer that question right now.

    18                Q     Okay.    So talking about your termination for

    19   taking medical leave claim, did anyone tell you, you were

    20   being terminated because you took medical leave?

    21                      MR. HOOSIER:     Object to form.

    22                      THE WITNESS:     No.

    23                      BY MR. FLOWERS:

    24                Q     Did anyone tell you anything that would lead
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 9 of 27 PageID #: 104
                                                                            177


     1       IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA
     2
     3
     4
     5
     6
     7   STATE OF WEST VIRGINIA,
     8
     9   COUNTY OF KANAWHA, to wit:
    10
    11

    12

    13               I, Lisa V. Miller, a Certified Court Reporter and

    14   Notary Public within and for the county and state aforesaid,

    15   duly Commissioned and qualified, do hereby certify that the

    16   foregoing deposition of AMBER DEE HALL was taken by and before

    17   me at the time and place and for the purpose specified in the

    18   caption hereof, the said witness having been first duly sworn

    19   by me to testify the whole truth and nothing but the truth

    20   concerning the matter in controversy.

    21               I do further certify that the said deposition was

    22   transcribed under my direction and supervision and that this

    23   deposition is a true record of the testimony given by the

    24   witness.

    25               I do further certify that I am not connected by blood

    26   or marriage with any of the parties in this matter, am not a
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 10 of 27 PageID #: 105
                                                                             178




     1   relative or employee or attorney or counsel of any of the

     2   parties, nor am I a relative or employee of such attorney or

     3   counsel or financially interested in the matter or interested

     4   directly or indirectly in the matter in controversy.

     5         Given under my hand and official seal this 20th day of

     6   February 2020.

     7
     8
     9                        Certified Court Reporter
    10                             Notary Public
    11
    12
    13               My Commission expires October 27, 2020.

    14
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 11 of 27 PageID #: 106
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 12 of 27 PageID #: 107
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 13 of 27 PageID #: 108
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 14 of 27 PageID #: 109
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 15 of 27 PageID #: 110
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 16 of 27 PageID #: 111
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 17 of 27 PageID #: 112
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 18 of 27 PageID #: 113
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 19 of 27 PageID #: 114
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 20 of 27 PageID #: 115
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 21 of 27 PageID #: 116
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 22 of 27 PageID #: 117
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 23 of 27 PageID #: 118
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 24 of 27 PageID #: 119
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 25 of 27 PageID #: 120
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 26 of 27 PageID #: 121
Case 2:20-cv-00146 Document 1-2 Filed 02/21/20 Page 27 of 27 PageID #: 122
